DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	A search was performed, and the closest relevant prior art identified were:
Van Rotterdam (“Rotterdam”) (US 8,527,480 B1): disclosed representing various document versions as hierarchically related to one another where versioned nodes (vNodes) represent each of the objects (Rotterdam, [Abstract]). Rotterdam further discloses identifying ancestor(s) of a modified object (see, e.g., Rotterdam, [11:19-67]-[12:1-17]). Thus in this manner, Rotterdam’s hierarchical structure is similar wherein the first change time data indicates a time of a first change to ancestry of the CPOI”). Nor does Rotterdam teach, suggest, or otherwise render obvious that change time data and ancestry data of a first node is obtained, much less determining an ancestry of the first node based on matching change time data, as claimed.
Struttman (“Struttman”) (US 2017/0364701 A1): disclosed the use of a directed acyclic graph having node content including a document, where new nodes may be inserted (Struttman, [0095]). The document may be stored as a single node of the directed acyclic graph or in multiple nodes over time, e.g., some groups of nodes may be added sequentially where the nodes may include a timestamp at which the node was formed (Struttman, [0097]), similar to the manner in which the claimed invention’s nodes contain time change data (however, note that Struttman’s nodes contain the time of creation, not change time data as claimed). Overall, Struttman does not appear to teach, suggest, or otherwise render obvious the limitations of obtaining first change time data, much less the comparison of a first change time data with a second change time data and determining an ancestry of the first node based on matching change time data.
Alberti et al. (“Alberti”) (US 2015/0127618 A1): disclosed the use of a snapshot tree where objects are represented as nodes (Alberti, [0028]) (similar to the claimed graph). Restoration of the snapshot of a selected node is performed by traversing the wherein the first change time data indicates a time of a first change to ancestry of the CPOI”). Nor does Alberti teach, suggest, or otherwise render obvious that change time data and ancestry data of a first node is obtained, much less determining an ancestry of the first node based on matching change time data, as claimed.
Van Schaik et al. (“Schaik”) (US 9,639,352 B1): disclosed the use of revision graphs where each node in the revision graph represented a commit of some portion of the source code of a code base, where each node in the revision graph represents a commit, where the commit identifies source code of a particular snapshot and other pertinent information including data about ancestors of the commit in the revision graph (Schaik, [1:21-32]) (thus, in this manner, overlaps with the claimed invention in that each node contains ancestry data). However, Schaik does not appear to teach, suggest, or otherwise render obvious the limitations of obtaining first change time data, much less the comparison of a first change time data with a second change time data and determining an ancestry of the first node based on matching change time data.
Abercrombie et al. (“Abercrombie”) (US 2014/0351214 A1): disclosed the use of temporal graphs that include nodes having hash references to objects (Abercrombie, [0023]). Objects are arranged in graphs with temporal relationships where objects sharing an edge in these graphs differ in only a small subset of their data (Abercrombie, [0230]). Abercrombie thus is at best only tangentially related to the claimed invention in that both appear to refer to the use of graphs representing changed data. However, Abercrombie  does not appear to teach, suggest, or otherwise render obvious the limitations of obtaining first change time data and ancestry data, much less the comparison of a first change time data with a second change time data and determining an ancestry of the first node based on matching change time data.

However, none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
29 September 2021